Citation Nr: 0103478	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  96-33 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May to October in 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  This case was remanded back to 
the RO in December 1998 and August 1999 and has since been 
returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Service connection is not currently in effect for any 
disabilities.

3.  The veteran's nonservice-connected disabilities include a 
psychiatric disorder, evaluated as 30 percent disabling; a 
low back disorder, evaluated as 20 percent disabling; a neck 
disorder, a gastrointestinal disorder, and a right shoulder 
disorder, all evaluated as 10 percent disabling; and a 
history of enuresis, a history of hemorrhoids, a urinary 
disorder, headaches, gingivitis, knee injuries, allergic 
rhinitis, and bronchitis, all evaluated as zero percent 
disabling.  The combined evaluation for the veteran's 
nonservice-connected disabilities is 60 percent.

4.  The veteran is 46 years old; he has ten years of 
education and apparently last worked no later than 1987.

5.  The veteran's nonservice-connected disorders do not 
preclude substantially gainful employment.

CONCLUSION OF LAW

The criteria for entitlement to a permanent and total 
disability rating for pension purposes have not been met.  38 
U.S.C.A. §§ 1502, 1521 (West 1991); 38 C.F.R. §§ 3.321, 4.15, 
4.16, 4.17 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that all relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained by the RO, and no further assistance 
on the part of the VA is needed in order to comply with its 
statutory duty to assist the veteran with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. §§ 5103A and 
5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991). 

I.  Applicable laws and regulations

Under 38 U.S.C.A. § 501 (West 1991), the Secretary of 
Veterans Affairs has the authority to prescribe all rules and 
regulations which are necessary or appropriate to carry out 
the laws administered by the VA.  With regard to claims for 
pension benefits, the Secretary's authority to prescribe 
regulations providing for determination of permanent and 
total disability may be based in whole or in part upon 
subjective criteria.  See Talley v. Derwinski, 2 Vet. App. 
282, 285 (1992).  Both objective and subjective standards are 
often set forth within the same statutory provision or 
regulation.  The basic law referable to pension benefits, for 
example, provides that a pension is payable to a veteran who 
served for 90 days or more during a period of war and who is 
permanently and totally disabled due to nonservice-connected 
disabilities which are not the result of his own willful 
misconduct.  38 U.S.C.A. § 1521 (West 1991).  

38 U.S.C.A. § 1502(a) (West 1991) defines permanence of a 
disability and indicates that permanent and total disability 
will be held to exist where the person is unemployable as a 
result of disability reasonably certain to continue 
throughout the life of the disabled person, or is suffering 
from any disability which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation, but only if it is reasonably certain that 
such disability will continue throughout the life of the 
disabled person, or any disease or disorder determined by the 
Secretary to be of such a nature or extent as to justify a 
determination that persons suffering therefrom are 
permanently and totally disabled.  See also 38 C.F.R. 
§§ 3.340(b), 4.15 (2000).

In light of this definition of "permanence," there are 
three alternative bases upon which permanent and total 
disability for nonservice-connected pension purposes may be 
established.  The first basis is the establishment, by use of 
the appropriate diagnostic codes of the VA's Schedule for 
Rating Disabilities, that the veteran has a lifetime 
impairment which is sufficient to render it impossible for 
the "average person" to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1502(a)(1) (West 1991); 38 C.F.R. 
§ 4.15 (2000).  In other words, each disability is rated 
under the appropriate diagnostic code and then combined to 
determine if the veteran holds a combined 100 percent 
schedular evaluation for pension purposes.  The permanent 
loss of both hands, of both feet, or of one hand and one 
foot, or the sight of both eyes, or becoming permanently 
helpless or permanently bedridden, will be considered for 
permanent and total disability.  38 C.F.R. § 4.15 (2000).

The second objective basis upon which permanent and total 
disability for pension purposes may be established warrants 
consideration when the veteran does not satisfy the criteria 
for a combined 100 percent schedular evaluation.  The veteran 
may, in the alternative, qualify for a permanent and total 
disability rating for pension purposes if he has a lifetime 
impairment which precludes him from securing and following 
substantially gainful employment.  38 U.S.C.A. §§ 1502, 
1521(a) (West 1991); 38 C.F.R. § 4.17 (2000).  Full 
consideration must be given to unusual physical or mental 
effects in individual cases.  38 C.F.R. § 4.15 (2000).  
However, if there is only one such disability, it must be 
ratable at 60 percent or more; if there are two or more 
disabilities, there must be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  If the 
veteran is considered permanently and totally disabled under 
these criteria, he or she is then awarded a 100 percent 
schedular evaluation for pension purposes.  38 C.F.R. 
§§ 4.16(a), 4.17 (2000).  Marginal employment, generally 
deemed to exist when a veteran's earned annual income does 
not exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person, shall generally not be considered substantially 
gainful.  38 C.F.R. § 4.16(a) (2000).

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which permanent and total 
disability for pension purposes may be established, the 
veteran's disabilities may be considered under subjective 
criteria.  If the veteran is unemployable by reason of his or 
her disabilities, age, occupational background, and other 
related factors, a permanent and total disability rating for 
pension purposes is authorized to be granted on an extra-
schedular basis.  38 C.F.R. §§ 3.321(b)(2), 4.17(b) (2000).

II.  Nonservice-connected disabilities

In this case, service connection is not currently in effect 
for any disabilities.  According to the RO's April 2000 
Supplemental Statement of the Case, the veteran's nonservice-
connected disabilities include a psychiatric disorder, 
evaluated as 30 percent disabling; a low back disorder, a 
neck disorder, a gastrointestinal disorder, and a right 
shoulder disorder, all evaluated as 10 percent disabling; and 
a history of enuresis, a history of hemorrhoids, a urinary 
disorder, headaches, gingivitis, knee injuries, allergic 
rhinitis, and bronchitis, all evaluated as zero percent 
disabling.  The combined evaluation for these disabilities is 
50 percent.  See 38 C.F.R. § 4.25 (2000).  The Board has thus 
considered the evidence of record to determine whether higher 
evaluations for any of these disorders are warranted.

The Board observes that this appeal has been pending since 
1995 and that the diagnostic criteria for evaluating 
psychiatric and respiratory disorders have been revised 
during the pendency of this appeal.  The Board will consider 
those disabilities under both the prior and the revised 
criteria where appropriate to determine which set of criteria 
is more favorable.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The Board also notes that, in a recent 
precedent opinion, the VA Office of General Counsel 
determined that when a provision of the VA rating schedule is 
amended while a claim is pending, the Board should first 
determine whether the intervening change is more favorable to 
the veteran.  If the amendment is more favorable, the Board 
should apply that provision to rate the disability for 
periods from and after the effective date of the regulatory 
change.  However, the Board may apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-2000 (April 10, 1999).

A.  Psychiatric disorder

The veteran underwent a VA psychiatric examination in 
September 1995, and the report of that examination indicates 
symptoms including reports of visual hallucinations; no 
homicidal ideation; and no feelings of insecurity, 
inferiority, or guilt.  The pertinent diagnosis was a 
depressive disorder, not otherwise specified.  During his 
February 2000 VA psychiatric examination, the veteran 
reported loss of appetite, fear of crowds, and feelings of 
insecurity; however, he indicated no suicidal ideation or 
hallucinations.  Objective findings included sleep 
impairment, a depressed mood, and some anxiety.  The 
pertinent diagnosis was a depressive disorder, not otherwise 
specified, and a current Global Assessment of Functioning 
(GAF) score of 60 to 70 was assigned.  The examiner further 
noted that the veteran's psychiatric disorder did not render 
him unemployable.

Under 38 C.F.R. § 4.132, Diagnostic Code 9405 (1996), a 
dysthymic disorder with definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, with psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment, warranted a 30 percent evaluation; while 
considerable impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
with psychoneurotic symptoms resulting in such reduction in 
flexibility, efficiency, and reliability levels as to produce 
considerable industrial impairment, warranted a 50 percent 
evaluation.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9433 (2000), a 
dysthymic disorder productive of occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as a depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, and recent events) warrants a 30 percent 
evaluation.  A dysthymic disorder productive of occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation or mood; or difficulty 
in establishing effective work and social relationships 
warrants a 50 percent evaluation.  See Karnas v. Derwinski, 
supra.

Given the criteria noted above, the Board finds that the 
assigned 30 percent evaluation is appropriate for the 
veteran's psychiatric disorder.  As indicated in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV), the assigned 
GAF score of 60 to 70 percent signifies no more than moderate 
social and occupational impairment.  Moreover, the objective 
symptoms noted in the revised criteria of Diagnostic Code 
9433, such as weekly panic attacks and impaired judgment, 
simply have not been shown in this case.  


B.  Low back disorder

In this case, the veteran's January 1999 VA orthopedic 
examination revealed lumbar spine flexion to 140 degrees 
without pain and to 160 degrees with pain; bilateral lateral 
flexion to 30 degrees, without pain; bilateral rotation to 90 
degrees, with pain on the left at 90 degrees; and extension 
to 50 degrees, without pain.  X-rays revealed mild narrowing 
of the L5-S1 disc space.  The February 2000 VA examination 
showed further reduction of motion, with forward flexion to 
45 degrees, with pain at 40 degrees; bilateral tilting to 17 
degrees, with pain at 15 degrees; bilateral rotation to 40 
degrees, with pain at 35 degrees; and extension to 15 
degrees, with pain at 10 degrees.  

The Board is satisfied that this limitation of motion, 
combined with pain at the near extremes of motion, meets the 
criteria for a 20 percent evaluation for moderate limitation 
of motion under 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2000).  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 
38 C.F.R. §§ 4.40, 4.45 (2000).  However, there is no 
evidence of favorable ankylosis of the lumbar spine (the 
criteria for a 40 percent evaluation under Diagnostic Code 
5289); severe limitation of motion of the lumbar spine (the 
criteria for a 40 percent evaluation under Diagnostic Code 
5292); severe intervertebral disc syndrome, characterized by 
recurrent attacks with intermittent relief (the criteria for 
a 40 percent evaluation under Diagnostic Code 5293); or 
severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (the criteria for a 40 
percent evaluation under Diagnostic Code 5295).  Rather, a 20 
percent evaluation, and no more, is warranted for the 
veteran's low back disorder.

C.  Neck disorder

The veteran's February 2000 VA general medical examination 
revealed cervical spine flexion to 40 degrees, extension to 
50 degrees, bilateral bending to 40 degrees, and bilateral 
rotation to 70 degrees.  Even though pain was shown at 40 
degrees of flexion, the limitation of motion shown upon 
examination is so minimal that the Board is unable to find 
more than slight limitation of motion of the cervical spine.  
See DeLuca v. Brown, supra; 38 C.F.R. §§ 4.40, 4.45 (2000).  
Therefore, the criteria for a 20 percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2000) have not been 
met.  There is also no evidence of favorable ankylosis of the 
cervical spine (the criteria for a 30 percent evaluation 
under Diagnostic Code 5287) or moderate intervertebral disc 
syndrome, with recurring attacks (the criteria for a 20 
percent evaluation under Diagnostic Code 5293).  Overall, 
there is no basic for an evaluation in excess of 10 percent 
for the veteran's neck disorder.

D.  Gastrointestinal disorder

In this case, VA x-rays from January 1999 revealed probable 
gastritis, and the examiner noted that gastric varices could 
not be entirely ruled out.  During his October 1999 VA 
stomach examination, the veteran complained of abdominal pain 
from the epigastric region to the mid-abdomen that was 
aggravated by certain foods.  The examiner diagnosed peptic 
ulcer disease, treated with Zantac in 1997, but further noted 
that "any peptic ulcers that were present at one time were 
more likely than not mild and not severe and chronic" and 
that this specific disability did not render the veteran 
unemployable.  This evidence does not suggest a moderate 
duodenal ulcer, with recurring episodes of severe symptoms 
two or three times a year averaging ten days in duration, or 
continuous moderate manifestations (the criteria for a 20 
percent evaluation under 38 C.F.R. § 4.114, Diagnostic Code 
7305 (2000)); or chronic hypertrophic gastritis, with 
multiple small eroded or ulcerated areas, and symptoms (the 
criteria for a 30 percent evaluation under Diagnostic Code 
7307).  As such, there is no basis for an evaluation in 
excess of 10 percent for the veteran's gastrointestinal 
disorder.


E.  Right shoulder disorder

The report of the veteran's January 1999 VA orthopedic 
examination reflects that he is right-handed.  See 38 C.F.R. 
§ 4.69 (2000).  The examination revealed right arm elevation 
to 120 degrees without pain and to 180 degrees with pain, 
lateral elevation to 110 degrees without pain and to 120 
degrees with pain.  X-rays of the right shoulder were within 
normal limits.  The extent of the veteran's right shoulder 
movement without pain is such that the Board finds no 
evidence of favorable ankylosis of scapulohumeral 
articulation, with abduction to 60 degrees and the ability to 
reach the mouth and head (the criteria for a 30 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5200 
(2000)); limitation of motion of the arm at the shoulder 
level (the criteria for a 20 percent evaluation under 
Diagnostic Code 5201); recurrent dislocation of the humerus 
at the scapulohumeral joint with infrequent episodes, or 
malunion with moderate deformity (the criteria for a 20 
percent evaluation under Diagnostic Code 5202); or nonunion 
of the clavicle or scapula, with loose movement, or 
dislocation (the criteria for a 20 percent evaluation under 
Diagnostic Code 5203).  See DeLuca v. Brown, supra.  
Therefore, the Board finds no basis for an evaluation in 
excess of 10 percent for a right shoulder disorder. 

F.  History of enuresis and a urinary disorder

During his September 1995 VA psychiatric examination, the 
veteran reported that he was enuretic about monthly but that 
his incontinence was not as frequent as it used to be.  
During his February 2000 VA psychiatric examination, the 
veteran stated that his frequency problems were much reduced 
and that he experienced bed wetting about once every other 
month.  This evidence does not suggest voiding dysfunction 
that requires the wearing of absorbent materials which must 
be changed less than two times per day (the criteria for a 
minimal compensable evaluation of 20 percent for cystitis 
under 38 C.F.R. §§ 4.115a and 4.115b, Diagnostic Code 7512 
(2000)); or a either a daytime voiding interval between two 
and three hours or awakening to void two times per night (the 
criteria for a 10 percent for cystitis under 38 C.F.R. 
§ 4.115a (2000)).  As such, there is no basis for a 
compensable evaluation for either a history of enuresis or a 
urinary disorder.

G.  History of hemorrhoids

The veteran's October 1999 VA stomach examination revealed 
external hemorrhoids.  However, there is no evidence that 
such hemorrhoids are large or thrombotic, irreducible, 
productive of excessive redundant tissue, or evidencing 
frequent recurrences (the criteria for a 10 percent 
evaluation under 38 C.F.R. § 4.114, Diagnostic Code 7336 
(2000)).  As such, there is no basis for a compensable 
evaluation for this disorder.  

H.  Headaches

While the veteran's headaches are briefly mentioned in 
treatment records from the Holy Cross Family Medical Center, 
dated from 1993 to 1998, there is no evidence suggesting 
characteristic prostrating attacks averaging one in two 
months over the last several months (the criteria for a 10 
percent evaluation for migraine headaches under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2000)).  This disability was 
also not reported by the veteran during his VA medical 
examinations.  Therefore, there is no basis for a compensable 
evaluation for this disorder.

I.  Gingivitis

The veteran's gingivitis is briefly mentioned in treatment 
records from the Holy Cross Family Medical Center, dated from 
1993 to 1998, but there is no evidence suggesting any of the 
specific teeth disabilities set forth in 38 C.F.R. § 4.150 
(2000). As such, there is no basis for a compensable 
evaluation for this disorder.


J.  Knee injuries

Although knee injuries are mentioned in treatment records 
from the Holy Cross Family Medical Center, dated from 1993 to 
1998, there is no evidence suggesting that either knee is 
productive of ankylosis at a favorable angle in full 
extension, or in slight flexion between zero and 10 degrees 
(the criteria for a 30 percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5256 (2000)); slight recurrent 
subluxation or lateral instability (the criteria for a 10 
percent evaluation under Diagnostic Code 5257); symptomatic 
removal of semilunar cartilage (the criteria for a 10 percent 
evaluation under Diagnostic Code 5259); flexion limited to 45 
degrees (the criteria for a 10 percent evaluation under 
Diagnostic Code 5260); or extension limited to 10 degrees 
(the criteria for a 10 percent evaluation under Diagnostic 
Code 5261).  The veteran also did not complain of any knee 
disabilities during his VA medical examinations.  Therefore, 
there is no basis for a compensable evaluation for any knee 
disorder.

K.  Allergic rhinitis

The veteran's allergic rhinitis is mentioned in treatment 
records from the Holy Cross Family Medical Center, dated from 
1993 to 1998.  However, the veteran did not report this 
problem during his VA medical examinations, and there is no 
evidence of chronic atrophic rhinitis, with definite atrophy 
of the internasal structure and moderate secretion (the 
criteria for a 10 percent evaluation under 38 C.F.R. § 4.97, 
Diagnostic Code 6501 (1996)); or allergic or vasomotor 
rhinitis, without polyps but with greater than 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side (the criteria for a 10 percent 
evaluation under 38 C.F.R. § 4.97, Diagnostic Code 6522 
(2000)).  See Karnas v. Derwinski, supra.  As such, there is 
no basis for a compensable evaluation for this disorder.


L.  Bronchitis

Although the veteran's bronchitis is mentioned in treatment 
records from the Holy Cross Family Medical Center, dated from 
1993 to 1998, he did not report this problem during his VA 
medical examinations.  In short, there is no evidence of 
chronic moderate bronchitis, with considerable night or 
morning cough, slight dyspnea on exercise, or scattered 
bilateral rales (the criteria for a 10 percent evaluation 
under 38 C.F.R. § 4.97, Diagnostic Code 6600 (1996)); or 
chronic bronchitis with forced expiratory volume in one 
second (FEV-1) of 71 to 80 percent of predicted value, the 
ratio of FEV-1 over forced vital capacity (FVC) of 71 to 80 
percent, or diffusion capacity of the lung for carbon 
monoxide by the single breath method (DLCO) of 66 to 80 
percent of predicted value (the criteria for a 10 percent 
evaluation under 38 C.F.R. § 4.97, Diagnostic Code 6600 
(2000)).  See Karnas v. Derwinski, supra.  As such, there is 
no basis for a compensable evaluation for this disorder.

III.  Analysis

As the Board has increased the evaluation for the veteran's 
low back disorder from 10 percent to 20 percent, the combined 
evaluation for his disabilities is increased to 60 percent.  
As such, the minimum criteria for consideration under 38 
C.F.R. § 4.16(a) (2000) have not been met.  The question thus 
becomes whether there is a basis for extra-schedular 
consideration of the veteran's claim.  In this regard, the 
Board observes that the veteran is 46 years old.  He noted in 
his July 1995 claim that he had last worked in the 1970s, 
although his September 1995 VA psychiatric examination report 
indicates that he last worked in 1987.  Also, the veteran's 
DD Form 214 indicates that he had ten years of education, and 
he reported preparation for a GED examination during his 
April 1996 VA hearing. 

In this case, the veteran has presented no medical evidence 
suggesting that his nonservice-connected disabilities 
preclude substantially gainful employment.  The veteran's 
October 1999 VA stomach examination and February 2000 VA 
psychiatric examination reports indicate that the specific 
disabilities addressed on those examinations did not, in and 
of themselves, preclude such employment.  Furthermore, none 
of the veteran's other treatment providers has suggested that 
he is currently unemployable on the basis of his 
disabilities.

Again, the Board is aware of the veteran's occupational 
history and acknowledges that he has apparently not worked 
for many years.  Nevertheless, the fact that a veteran is 
unemployed or has difficulty obtaining employment is 
insufficient, in and of itself, to establish unemployability.  
The relevant question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Overall, the evidence of record does not support a basis for 
the grant of VA pension benefits under any of bases listed 
above.  Therefore, the preponderance of the evidence is 
against the veteran's claim of entitlement to a permanent and 
total disability rating for pension purposes.  In reaching 
this decision, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. § 5107(b)). 



ORDER

The claim of entitlement to a permanent and total disability 
rating for pension purposes is denied.


		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals

 

